DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This allowability notice is in response to the request for continued examination received on 09 October 2020. Claims 1-8, 17-28 are pending. Claims 1 and 17 are amended. Claims 27 and 28 are newly added.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tsuehhua Jessie Wang on 28 January 2021.

The application has been amended as follows: 
28. (New) The method of Claim 1, wherein the second template is a replica template being cored out, and the first template is a master template not being cored [[



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the best available prior art does not teach or properly suggest the method for adjusting a relative position of a first and a second imprint lithography template including “. . . adjusting the relative position comprises obtaining a measured angle between the identified plane of the surface of the adjacent region of the first template and the identified plane of the surface of the active region of the second template and adjusting a relative angle between the first template and the second template based on the measured angle.” Previously applied U.S. Patent Application Publication 2007/0200276 to Mackey et al. teaches that the tilt may be adjustable, but does not teach that it is based upon an angle between plane of the active region of the second template and the adjacent region of the first template.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743